Title: From George Washington to Timothy Pickering, 5 February 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 5th 1781
                        
                        I enclose you a Copy of the Resolution of Congress of the 23d Janry on the subject of remounting the Regiments
                            of Dragoons. It will be necessary to observe, that the Horses purchased for this service ought to be in size, strength,
                            figure, & fleetness, capable of performing the duties for which they are designed. Otherwise the purchase money
                            will be thrown away, as has sometimes been the Case.
                        General Heath mentions in a Letter of yesterday the practicability, of obtaining a quantity of forage from
                            below the Lines, if teams could be had for the purpose. He suggests whether teams could not be procured from the Western
                            Part of Connecticut by impress or otherwise—And whether if they cannot, in the Ordinary Mode, it would not be expedient
                            to make application to the Governor of the State for an impress Warrant—I leave the Matter to your discretion. I am Dear
                            Sir Your Most Obed. Servt
                        
                            Go: Washington
                        
                    